Citation Nr: 1216805	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-25 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to recognition of the appellant as the Veteran's surviving spouse on the basis of a common-law marriage.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.  The Veteran died in October 2006.  The appellant seeks to be established as his surviving spouse.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  


FINDING OF FACT

The Veteran died in October 2006; although he had not been ceremoniously married to the appellant at the time of his death, the evidence is in equipoise as to whether a common law marriage existed between the Veteran and the appellant.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes are met.  38 U.S.C.A. §§ 101(3)(31), 103 5107(b), 1304, 1310, 1311, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 3.205 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of VA with respect to the duty to assist claimants in the development of their claims.  First, VA has a duty to notify the Veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A (West 2002).  In the instant case, the Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Legal Criteria

The appellant is seeking dependency and indemnity compensation benefits.  Specifically, she alleges that the Veteran's death from cutaneous skin lymphoma developed during active duty and was related to his military service.  In order to establish entitlement to death-related benefits, the appellant must have been the Veteran's surviving spouse.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541.

 "Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Dependency and indemnity compensation payable under 38 U.S.C.A. 1310(a) may be paid to the "surviving spouse" of a Veteran who died on or after January 1, 1957, who was married to the Veteran: (1) Before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the Veteran was incurred or aggravated, or (2) For 1 year or more, or (3) For any period of time if a child was born of the marriage, or was born to them before the marriage.

In jurisdictions where common law marriages are recognized, marriage is established by affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a).

In Pennsylvania, where the Veteran and appellant resided, a common law marriage established prior to January 1, 2005 is valid.  The Pennsylvania Legislature has rendered common law marriage proactively invalid after January 1, 2005, by statute, stating that "[n]o common-law marriage contracted after January 1, 2005, shall be valid.  Nothing in this part shall be deemed or taken to render any common-law marriage otherwise lawful and contracted on or before January 1, 2005, invalid."  23 Pa.C.S.A. § 1103 (West 2002).  In this case, the record shows that the contended common law marriage between the appellant and Veteran was established in 1998, prior to the statutory bar against common law marriages.  

Under Pennsylvania law, establishing a common law marriage prior to January 1, 2005 requires evidence either that (a) a man and a woman employed words (either written or oral) in the present tense contracting such a relationship, or (b) by cohabitation and reputation of marriage in the community, from which there arises a presumption of marriage in the absence of contrary evidence.  See, e.g., In re Vojatovich Estate, 51 D.&.C. 10 (1944). 

Analysis

A review of the claims file shows that the Veteran had been married and divorced twice prior to his union with the appellant.  In October 2006, the Veteran died.  In February 2007, the appellant submitted a claim for DIC benefits, arguing that she was the Veteran's surviving spouse.  She alleges that from January 1998 until the time of the Veteran's death, she and the Veteran lived together as husband and wife.  She properly furnished a Statement of Marital Relationship, in which she provided dates and places of residence where she and the Veteran resided, employment information, and other required information. 

The appellant has submitted evidence to support her claim that a common law marriage existed between herself and the Veteran.  In October 2007, the appellant submitted the signed lay statements of M.H. and D.B., in which both individuals indicated knowing the Veteran and appellant for many years, and that the two held themselves out as husband and wife to the community.  The appellant additionally submitted certified statements of K.H., a neighbor, S.W., a relative of the appellant, and P.S., another relative of the appellant, in which it is asserted that the appellant and Veteran were known as husband and wife and never denied being married.  These individuals offered specific information concerning periods of time and places where the appellant and Veteran lived together, and their personal knowledge of the relationship.  

The appellant also submitted a loan application filed by both she and the Veteran, and a statement from a joint bank account.  She submitted the Veteran's durable power of attorney and living will, signed by the Veteran in the month prior to his death, in which she was named as the Veteran's agent.  She submitted tax returns from 2000 to 2004, signed by both parties electronically or on the hard copy, showing that she and the Veteran were "married filing jointly."  She submitted an application for life insurance completed and signed by the Veteran, on which she signed as the "surviving spouse."  She additionally submitted proof that such life insurance proceeds were paid to her as the surviving spouse upon the Veteran's death. 

Evidence against the claim includes VA treatment records, in which the appellant was not identified as the Veteran's next of kin.  In a 2005 record, the Veteran selected his father as the next of kin.  In another record, he selected [redacted] [redacted] as his next of kin.  The appellant was listed as his emergency contact person, and was classified in the record as his "girlfriend."  Additionally, on a VA Form 21-526, Application for Compensation and/or Pension, completed by the Veteran 10 months prior to his death, he declared his marital status as "divorced."  He reported a prior marriage, but did not report any marriage to the appellant.  He listed the appellant as his nearest contact person.  In the box in which the Veteran was asked to identify the appellant's relationship to him, he wrote, "friend."  Finally, on the Veteran's death certificate, his marital status was reported as "divorced."  The appellant was the informant on the death certificate, and her address was recorded as the one shared with the Veteran.

After a careful review of the evidence of record, and resolving all reasonable doubt in favor of the appellant, the Board finds that a common law marriage has been established in this case.  

The Board finds that the requirements for establishing a common law marriage under the law of Pennsylvania have been met.  As a whole, the record shows that the appellant and the Veteran held themselves out as husband and wife since 1998, assuming all the responsibilities and duties of a marriage.  The lay statements submitted by the appellant in support of her claim are considered credible.  Each source attested to his or her own personal observation of the relationship between the appellant and the Veteran.  There is no clear evidence to the contrary of their statements.  

Further, the appellant and Veteran held themselves out as husband and wife through both federal and state income tax documents, on loan applications, and by sharing a bank account.  While the Board has considered the fact that the Veteran did not declare the appellant as next of kin in VA treatment records, he did assign her power of attorney in both is living will, and in his general durable power of attorney documents under the laws of Pennsylvania subsequent to the VA records and just prior to his death.  He named her as his surviving spouse on his life insurance application, and intended for its proceeds to be paid to her upon his death, which they were.  

The Board has critically considered the fact that when given the opportunity to identify the appellant as his spouse on his VA Form 21-526, he did not, and instead defined her as a friend.  He also did not include their relationship as one of his marriages on the form.  However, it is simply unknown whether the Veteran took these actions because he did not consider the appellant his common law wife, or in simple recognition of the fact that they had not been officially married.  When considered against the remaining evidence of record discussed above, however, doubt must be construed in favor of the appellant.  

For all of the above reasons, the Board finds that under Pennsylvania law, the common law marriage here was established by cohabitation and reputation of marriage in the community.

For VA purposes, the appellant qualifies as a "surviving spouse" for dependency and indemnity compensation purposes, as she is of the opposite sex, and resided with the Veteran continuously from the date of the 1998 marriage to the date of the Veteran's death.  There is no evidence that she has lived with another person and held herself out openly to the public to be the spouse of such other person since the death of the Veteran.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50, 3.54.

Further, for VA purposes, she submitted her own certified statement setting forth all of the facts and circumstances concerning the alleged marriage, including the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  She also submitted certified statements from two or more persons who know, as the result of personal observation, the reputed relationship that existed between the appellant and Veteran, including the periods of cohabitation, places of residences, whether they held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205.

As such, the common law marriage between the appellant and Veteran is deemed valid for VA purposes.  In reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal for recognition of the appellant as the Veteran's surviving spouse on the basis of a common-law marriage is granted.



____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


